UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7492



MICHAEL SCOTT MCRAE,

                                           Petitioner - Appellant,

          versus


JAMES B. FRENCH,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-98-875-5-F-3)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Scott McRae, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Scott McRae seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability, deny McRae’s motion for further production

of transcripts, and dismiss the appeal largely on the reasoning of

the district court. McRae v. French, No. CA-98-875-5-F-3 (E.D.N.C.

Oct. 3, 2000).

     In an argument not addressed by the district court, McRae

asserts that the trial court improperly instructed the jury on in-

tent, effectively creating a mandatory presumption and relieving

the State of its burden of proof.    Review of the record reveals

that this assertion is without merit.   Accordingly, we deny a cer-

tificate of appealability and dismiss this claim as well.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2